91 S.W.3d 654 (2002)
STATE of Missouri, Respondent,
v.
Michael MEMBERS, Appellant.
No. WD 60272.
Missouri Court of Appeals, Western District.
November 5, 2002.
Motion for Rehearing and/or Transfer December 24, 2002.
James F. Speck, Kansas City, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Linda Lemke, Assistant Attorney General, Jefferson City, for respondent.
Before PAUL M. SPINDEN, Presiding Judge, PATRICIA BRECKENRIDGE, Judge, and THOMAS H. NEWTON, Judge.
Motion for Rehearing and/or Transfer to Supreme Court December 24, 2002.

ORDER
Michael Members appeals the circuit court's judgment convicting him of one count of murder in the first degree and one count of armed criminal action. We affirm. Rule 30.25(b).